Title: Thomas Jefferson to William Short, 18 June 1813
From: Jefferson, Thomas
To: Short, William


          Dear Sir Monticello June 18. 13.
          Yours of the 2d is recieved, and a copy of Higgenbotham’s mortgage is now inclosed. the journey to Bedford which I proposed in my last, my engagements here have obliged me to postpone till after harvest
			 which is now approaching; it is the most unpromising one I have seen. we have been some days
			 in expectation of seeing M. Correa. if he is on the road, he has had some days of our very hottest weather. my thermometer has been for two days at 92. & 92½ the last being
			 the maximum ever seen here. altho’ we usually
			 have the hottest day of the year in June, yet it is soon interrupted by cooler weather. in July the heat, tho’ not so great, is more continuous & steady.
          On the duration of the war I think there is uncertainty. ever since the rupture of the treaty of Amiens, the object of Gr. Britain have has visibly been the permanent conquest of the ocean, and levying a tribute on every vessel she permits to sail on it, as the Barbary powers do on the Mediterranean which they call their sea. she must be conscious she cannot from her own resources maintain the exaggerated fleet she now has, and which is necessary to maintain her conquest: she must
			 therefore levy the deficiency by duties of transit, on other nations. if she should ever get another ministry with sense enough to abandon this senseless scheme, the war with us ought to be short: because there is no material point cause now existing, but impressment: and there our only difference is how to establish a mode of discrimination between our citizens which she does not claim, and hers which it is neither our wish or interest ever to employ. the seamen which our navigation raises had better be of our own. if this be all she aims at, it may be settled at Saint-Petersbg. my principle has ever been that war should not suspend either exports or imports. if the pyracies of France & England however are to be adopted as the law of nations, or should become their practice it will oblige us to manufacture at home all the material comforts.
           this may furnish a reason to check imports until necessary manufactures are established among us. this offers the advantage too of placing the consumer of our produce near the producer. but I should disapprove of the prohibition of exports even to the enemy themselves, except indeed refreshments and water to their cruisers on our coast, in order to oblige them to intermit their cruises to go elsewhere for these supplies. the idea of starving them as to bread is a very idle one. it is dictated by passion, not by reason. if the war is lengthened we shall take Canada, which will relieve us from Indians, and Halifax whe which will put an end to their occupation of the American seas, because every vessel must then go to England to repair every accident. to retain these would become objects of first importance to us, and of great importance to Europe, as the means of curtailing the British marine. but at present being merely in posse, they should not be an impediment to peace. we have a great and a just claim of indemnifications against them for the thousand ships they have taken pyratically, and
			 6000. seamen impressed.
			 whether we can on this scored score succesfully insist on curtailing their American possessions by the meridian of lake Huron, so as to cut them off from the Indians bordering on us, would be matter for conversation and experiment at the treaty of pacification.—I sometimes
			 allow my mind to wander thus into the
			 political field; but rarely, & with reluctance. it is my desire as well as my duty to leave to the vigour of younger minds to settle concerns which are no longer mine, but must long be
			 theirs. affectionately Adieu.
          Th:
            Jefferson
        